DETAILED ACTION 
The amendment submitted on February 15, 2022 has been entered.  Claims 1-19, 21-22, 25-27, 31-44, 48, 51-53, 55, 57, 59-66, and 69-75 are pending in the application.  Claims 48, 51-53, 55, 57, 59-66, and 70-72 are withdrawn.  Claims 1-19, 21-22, 25-27, 31-44, 69, and 73-75 are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter 
Except for the issue of double patenting, discussed at the end of this action, at least claims 3-6 appear to be allowable.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous Office action is withdrawn.  Applicant’s submission filed on February 15, 2022 has been entered.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to a method of treating a subject afflicted with a neurodegenerative eye disease, in the reply filed on June 24, 2019 is acknowl-edged.  Claims 48, 51-53, 55, 57, 59-66, and 70-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  The examiner suggests that these claims be cancelled inasmuch as they will not be considered for rejoinder.  See MPEP1 821.04.  
The requirement for a species election (see the communication mailed on April 29, 2019 at pp. 5-6) is hereby withdrawn.  Applicant’s election thereof in the response submitted on June 24, 2019 is accordingly moot.  
Objection to The Specification 
The title of the specification is objected to because “PRODOPIDINE” is misspelled.  The examiner has therefore corrected the title to “TREATMENT OF NEURODEGENERATIVE EYE DISEASE USING PRIDOPIDINE.”  No further action on applicant’s part is required.  
Withdrawn Rejections 
The rejection of claims 1-3, 6-19, 21, 27, 32-35, 37-38, 69, and 73 under 35 U.S.C. 103 as being unpatentable over Mavlyutov in view of Smith, Sahlholm,2 the NCT02006472 clinical trial, and Ponten3 is withdrawn because the examiner finds applicant’s arguments (see applicant’s Remarks, submitted February 15, 2022, at pp. 8-21) to be persuasive.  Briefly, applicant argues a lack of predictability in this technology area.  In support of this position, applicant has presented a reference by Kalesnykas4 that calls into question the usefulness of the optic nerve crush animal model used in Mavlyutov.  On the other hand, applicant has provided evidence of reduction to practice for pridopidine (see the Examples in applicant’s specification at pp. 24-29).  The exam-iner agrees that the hypertonic saline injection (HSI) model described in applicant’s specification (p. 20) is more persuasive of the protective effects of pridopidine on retinal ganglion cell (RGC) death in glaucoma (see Table 1 in applicant’s specification at p. 25 and the discussion thereof) than would have been expected based upon information available in the prior art.  
The rejection of claims 39–44 under 35 U.S.C. 103 as being unpatentable over Mueller in view of Sahlholm, Reagen-Shaw, and Gutman is likewise withdrawn.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 7-14, 17-19, 21, 27, and 32-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waters (WO 2011/107583 A1).  
Waters disclose pridopidine, referred to by its chemical name,5 4-(3-methylsulfonyl-phenyl)-1-propyl-piperidine (p. 4, l. 26), and methods of its use in treating neurodegenerative disorders (p. 1, ll. 1-10), including significant improvements in “eye movement abnormalities” (p.  3, ll. 3-9), which appears to be within the meaning of “neurodegenerative eye disease” as recited in claim 1.  The reference further discloses oral, i.e., systemic, administration of tablets or capsules containing, for example, 100 mg of the drug, which is administered one or several times per day (p. 9, ll. 8-33), it being implicit that the length of therapy embraces the time recited in claims 32-37.  Finally, Waters discloses the hydrochloride salt (p. 8, l. 20), which meets the limitations of claim 18.  
Claims 7-14 and 17 appear to represent applicant’s discovery of a mechanism of action whereby the foregoing therapy operated.  The discovery, however, of a previously unappreciated property of the prior art, or of a scientific explanation for the prior art’s functioning, does not render it patentably new to the discoverer.  The claiming of a new use, new function, or unknown property that is inherently present in the prior art, although not necessarily specifically disclosed therein, does not make the instant claims patentable.  See MPEP 2112(I) (“SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY”).  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-19, 21-22, 25-27, 31-44, 69, and 73-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/513,239.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘239 application is a continuation in part of the present application and it claims, among other things, a method of treating a neurodegenerative eye disease comprising adminis-tering pridopidine (see the claims submitted on October 28, 2021).  This is a provisional nonstat-utory double patenting rejection because the patentably indistinct claims have not, in fact, been patented.  The examiner suggests a terminal disclaimer.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


7/18/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]  
        2 A copy of this reference appears to have been omitted from the communication mailed on March 18, 2021, so a copy is included herewith.  
        3 See footnote 2.  
        4 See the information disclosure statement (IDS) submitted on February 15, 2022.  
        5 The chemical name for this compound may also be found in applicant’s own specification at p. 2.